Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 12/20/21.
3.	Claims 1-6, 10, 13, 20-21, 23 & 33-37 are under examination.
4.	Claims 1-2, 5, 10, 13 & 20-21 are amended and claims 33-37 are newly added.
5.	Claims 7-9, 11-12, 14-19, 22 & 24-32 are canceled.


Response to Arguments
6.	.	Applicant’s amendment filed on 12/20/21, with respect to claims 1-6, 10, 13, 20-21, 23 & 33-37 are rejected under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 102 & 103 rejections have been withdrawn.
7.	Applicant amendment filed on 12/20/21, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
8.	Applicant amendment filed on 12/20/21, with regards claim objection (Claims 1-2, 5, 25 & 29) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
9.	Applicant amendment filed on 12/20/21, with regards to a 112, 2nd paragraph rejection (claims 1-6, 10, 13, 20-21, 23 & 33-37) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.


Allowable Subject Matter
1-6, 10, 13, 20-21, 23 & 33-37 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Park et al. 2020/0382922 A1 (Title: V2X Packet Filtering and latency scheduling in physical layer decoding) (See FIG. 2, Para. 0030-0031 & 0037).
B.	Wu et al. 2019/0320461 A1 (Title: Slow-loop resource reservation procedure) (See abstract, Para. 0028-0029 & 0039-0040).
C.	Rajagopal et al. 2017/0188391 A1 (Title: methods and apparatus for resource collision avoidance in vehicle to vehicle communication) (See FIG. 24, Para. 0126-0127 & 0144).


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469